                            UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF MISSISSIPPI

UNITED STATES OF AMERICA                                                            PLAINTIFF

vs.                                                CIVIL NO. 3:18CV0089-MPM-RP

$19,000.00, MORE OR LESS,
IN U.S. CURRENCY                                                                 DEFENDANT


                         DEFAULT JUDGMENT OF FORFEITURE

       A Verified Complaint for Forfeiture in rem was filed on April 16, 2018, against the

Defendant property. The Complaint alleges that the Defendant property is subject to forfeiture

pursuant to 21 U.S.C. §881.

               The Clerk of Court, upon review of this matter, finds as follows:

       1. That pursuant to Fed. R. Civ. P. 55(b)(1), the Clerk of the Court has the authority to

enter this Default Judgment of Forfeiture as the Plaintiff=s claim is for a sum certain, namely, the

forfeiture of the Defendant Property $19,000.00 in U.S. Currency (18-USP-000236).

       2.   Notice of this action was published on www.forfeiture.gov, an official government

website, as required by Rule G (4)(a)(iv)(C), for at least thirty (30) consecutive days.

Additionally, on June 19, 2018, a Notice of Judicial Forfeiture Proceedings was mailed via

Certified Mail to Robert Robertson to the address he previously provided to the United States

Postal Inspection Service. The notice provided that a claim was due to be filed on or before July

24, 2018. The Return Receipt was signed. No such valid claim has been filed.

       3.   That a Request for Clerk=s Entry of Default, with the attached Declaration of Samuel

D. Wright, is on file in the office of the Clerk of this Court in this cause. Docket #3.



                                                1
       5.   That on February 6, 2019, the Clerk of the Court properly entered a Default against

the Defendant property as no claim, answer or defense was filed by the above-stated dates or

within the time permitted by Rule G of the Supplemental Rules for Certain Admiralty and

Maritime Claims.     Docket #4.

       6.   That Plaintiff has requested that a Default Judgment of Forfeiture be entered against

the Defendant property.    Docket #5.

       It is, therefore:

       ORDERED AND ADJUDGED that the Defendant property, $19,000.00 in U.S.

Currency (18-USP-000236), shall be and is hereby FORFEITED to the United States of America

and no right, title or interest in said Defendant property shall exist in any other person or party.

         IT IS FURTHER ORDERED AND ADJUDGED that the Defendant Property

forfeited to the United States shall be disposed of by the United States in accordance with

applicable law.

       SO ORDERED AND ADJUDGED this the 12th day of February, 2019.

                                               DAVID CREWS
                                               CLERK OF COURT


                                               By:     s/ Jennifer L. Adams
                                                       DEPUTY CLERK




                                                 2
Prepared and Submitted By:


/s/ SAMUEL D. WRIGHT
Samuel D. Wright [MB# 101425]
Assistant United States Attorney
900 Jefferson Ave.
Oxford, MS 38655
Tel: 662/234-3351
Fax: 662/234-3318
Samuel.Wright@usdoj.gov




                                   3
